Simmons, C. J.
Edwards sold a tract of land to Smith, the latter paying for it partly in money, partly in bank-stock, and the greater portion in stock of the Milledgeville Oil and Fertilizer Company. The trade was made in December, 1891. Edwards subsequently discovered that the stock of the oil and fertilizer company was worthless when it was paid to him by Smith. Some negotiations were had between them relative to this matter, but nothing resulted therefrom; and on February 26, 1896, Edwards brought suit against Smith for damages for deceit. Smith demurred to the petition, upon the ground that it showed upon its face that more than four years had elapsed between the time of receiving the stock and the time of bringing suit, and that it was therefore barred by the statute of limitations. Edwards amended his petition to meet this demurrer, and alleged that he had used “all diligence he could” to discover the fraud. The demurrer was' renewed, and sustained by the court.
The amendment allowed did not, in our opinion, strengthen the original petition. Edwards pleaded a conclusion of fact when he should have pleaded the facts themselves. He should have alleged that he was in fact diligent, how and in what manner he was diligent, and the extent of the efforts made by him to discover the fraud alleged. Had he stated the facts in this manner, the court, taking the facts stated as true, could have judicially determined whether they were sufficient to relieve the action of the bar of the statute; but inasmuch as he failed to state the facts with particularity, pleading only his conclusion from them, the court could not determine whether or not his conclusion would relieve him from the bar of the statute; and the case was therefore properly dismissed upon demurrer. Judgment affirmed.

All the Justices concurring.